Claim Rejections - 35 USC § 103

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending. 

Claim Objections

Claim 20 is objected to because of the following informalities:  Claim 20 seems to include language for presumed claim 21 starting from second recitation of the term “(NEW)”,  where a presumed claim 21 would have limitation similar to claim 9 and 15.  Appropriate correction is required.  Hereinafter the limitations starting from the second recitation of “(NEW)” in claim 20 are treated as a separate claim 21. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,873, 892 as mapped before. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application 
Patent No. 10,873,892
2. A method comprising: receiving, through an application programming interface (API), an inbound communication, the inbound communication including communication content and a communication endpoint; analyzing the inbound communication to identify a transport protocol; selecting a routing option of the transport protocol, the routing option mapping the communication endpoint to a destination endpoint; transforming the communication content to a format that is compatible with the selected routing option of the transport protocol and a mode of communication associated with the selected routing option; and transmitting the transformed content to the destination endpoint on the selected routing option.





1. A method comprising: maintaining a set of routing options of at least two external communication providers using different transport protocols, which comprises of creating routing option records of a communication destination for a plurality of transport protocols, where a routing option record maps a communication destination to a destination endpoint; receiving a communication request that specifies communication content and the communication destination; selecting a selected routing option from the set of routing options, which comprises selecting a first subset of routing options, which have mappings matching the communication destination of the communication request, from the set of routing options and selecting the selected routing option from the first subset of routing options according to a set of priority heuristics; transforming communication content of communication request to a compatible form of the selected routing option; and transmitting the communication content to an external communication provider using the transport protocol according to the selected routing option thereby transmitting the communication content to the destination endpoint of the selected routing option.

 
As to claims 10 and 16, the claim are each rejected as applied to claim 2  above by patent 10,873,392. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a software per se. 

As to claim 10,  the claim recites “A computer-readable storage medium”.  This does not meet 35 U.S.C. 101, for example the claim may recite “A non-transitory computer-readable storage medium”.  Furthermore, the claim and the specification must refer to "A non-transitory computer-readable storage medium" to obviate 101 issues. Appropriate correction is required. Claims 11-15 are similarly rejected. 

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moreman, Charles, application no. 2012/0011274, hereinafter known as Moreman in view of Gell. et al, application no.2012/0281536, hereinafter known as Gell.

As to claim 2, More discloses a method comprising: receiving, through an application programming interface (API), an inbound communication, the inbound communication including communication content and a communication endpoint (Moreman, Figure 3, [0029], gateway examines destination address to routing table to determine communication provider 70 or 80. Prioritizing a provider, Gateway has plural interfaces for inbound and outbound communication 12, 14, 16); analyzing the inbound communication to identify a transport protocol; selecting a routing option of the transport protocol, the routing option mapping the communication endpoint to a destination endpoint (Moreman, Figure 1, Gateway 10 with routing module 20 with plural address; [0029]-[0032], address used to match communication from computing devices to service providers); and transmitting the transformed content to the destination endpoint on the selected routing option (Moreman, [0034], forwarding message to communication provider). ). Moreman does not disclose however Gell discloses transforming the communication content to a format that is compatible with the selected routing option of the transport protocol and a mode of communication associated with the selected routing option (Gell, [0140]-[0169], figure 16, changing communication content to work with a particular routing option, i.e. the application factor). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moreman to include the limitations of transforming the communication content to a format that is compatible with the selected routing option of the transport protocol and a mode of communication associated with the selected routing option as taught by Gell.  Changing the communication content allows the content to be transported by plural routing option types. 

As to claim 3, Moreman discloses the method of claim 2.  Moreman does not explicitly disclose however Gell discloses wherein selecting the routing option comprises selecting the routing option based, at least in part, on the reliability of the selected routing option (Gell, [0061]-[0068], guaranteeing rate for particular service class for communication (routing option), that is providing a route that can reliably provide capacity or speed of communication for class of service). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moreman to include the limitations of wherein selecting the routing option comprises selecting the routing option based, at least in part, on the reliability of the selected routing option as taught by Gell.  Routes can be set up to provide certain reliability or a guarantee for metrics of capacity, speed or latency to ensure enhanced or premium class of service are completed as expected or to service agreement. 

As to claim 4, Moreman discloses the method of claim 2. Moreman does not explicitly disclose however Gell discloses wherein selecting the routing option comprises selecting the routing option based, at least in part, on involved content transformations of a routing option  (Gell, figure 16 and 17, the routing is based on the involved content of the message). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moreman to include the limitations of wherein selecting the routing option comprises selecting the routing option based, at least in part, on involved content transformations of a routing option  as taught by Gell.  Routing based in involved content enables routing according to the best needs such as priority or speed of transmission for the content  

As to claims 10 and 16, the claims are rejected as applied to claim 2 above by Moreman in view of  Gell.

Allowable Subject Matter

Claims 5-9 and 17-21 are objected to as being dependent upon a rejected base claim, but would be -allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467